Citation Nr: 1339967	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-39 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for alcohol dependence, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska, that, in pertinent part, denied service connection for depression and alcohol abuse, claimed as secondary to PTSD.

In November 2010, the Veteran testified at a video conference hearing over which a Veterans Law Judge of the Board presided.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In June 2012, the Board informed the Veteran that the Veterans Law Judge that conducted the November 2010 hearing was no longer employed by the Board, and that he was entitled to another hearing.  The Veteran was notified that he had 30 days in which to elect to have an additional hearing.  See 38 U.S.C.A. § 7107(c)  (West 2002); 38 C.F.R. § 20.707 (2013) (the Board member who conducts the hearing will participate in making the final determination of the claim).  The Veteran did not respond the Board's notice; therefore, according to the terms of the letter, the Board assumes he does not want another hearing. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief has been submitted on behalf of the Veteran  by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Claims of secondary service connection also include instances in which there is an additional increment of disability of a non-service-connected disability due to aggravation by an established service-connected disability.  

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that service connection may be awarded for a disability that existed when a claim is filed or was present at anytime during the pendency of the appeal, notwithstanding that the disability may have since resolved.  Id.  
In January 2011, the Board granted service connection for PTSD and remanded the remaining issues for a VA examination to determine whether the Veteran had an additional psychiatric disorder, i.e., depression and alcohol dependence secondary to his service-connected PTSD.  Although the Veteran was examined by VA in February 2011, the examiner failed to provide an adequate response to the specific questions asked or a legally sufficient explanation for the conclusions reached.

Specifically, the examiner noted that the Veteran had been incarcerated for approximately 18 months due to multiple incidents of Driving Under the Influence (DUI), and had been sober for the two months since his release in November 2010.  The Veteran reported that he had some depression and was on anti-depressants during his incarceration, but did not have any symptoms since his release and was not taking any medications.  The examiner opined that the Veteran's alcohol abuse and major depression were in remission, that he did not currently suffer from major depressive disorder or have any related symptoms since his release from prison, and that there were no current occupational, social, or recreational impairments associated with either disorder.  

Additionally, the Board notes that VA treatment records subsequent to the February 2011 VA examination showed that the Veteran relapsed and was admitted to a VA substance abuse program in March 2012, and that he completed a VA program for substance abuse and PTSD in August 2012.  The reports included diagnoses of major depression and alcohol abuse.  A report in the Virtual VA electronic records showed that the Veteran was incarcerated again in September 2012, and was still in prison as of June 2013.  The report did not indicate the date of his expected release or the reason for his incarceration.

In this case, while the VA examiner seemed to indicate that the Veteran did not currently have an additional psychiatric disorder other than PTSD or alcohol dependency, he failed to offer an opinion as to whether the diagnosed disorders of major depression and alcohol abuse during the appeal period was secondary to his PTSD.  

The Board is cognizant of the difficulty in rendering an opinion as to the nature and etiology of the Veteran's psychiatric problems and alcohol dependency.  Nonetheless, VA is required to attempt to obtain a clear and unambiguous medical opinion based on the available evidence of record.  Because the remand instructions were not complied with, the Board is required to remand the appeal for additional development.  Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.9 (2013).  

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO/AMC shall take appropriate steps to schedule the Veteran for an in-person VA psychiatric examination to determine whether he has a psychiatric disorder, other than PTSD, and alcohol dependency that is related to service or to his service-connected PTSD.  The claims file, including a copy of this Remand, must be made available to and contemporaneously reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  The examiner must provide a response to each the following:  

(a)  Does the Veteran currently have a psychiatric disorder other than PTSD, or alcohol dependency?  If so, 

(i)  Is it at least as likely as not that either disorder had onset in service or is otherwise related to active service? 

(ii)  Is it at least as likely as not that either disorder was caused by a service-connected disability, to specifically include PTSD?

(iii)  Is it at least as likely as not that either disorder is aggravated (permanently worsened) by a service-connected disability, to specifically include PTSD?

(b)  If the examiner determines that the Veteran does not currently have a psychiatric disorder, other than PTSD, or alcohol dependency, but did have a chronic psychiatric disorder, other than PTSD and/or alcohol dependency at some point during the pendency of this appeal (i.e., at any time since March 2008 - date of claim), that has subsequently resolved, 

(i)  Is it at least as likely as not that either disorder had onset in service or is otherwise related to active service? 

(ii)  Is it at least as likely as not that either disorder was caused by a service-connected disability, to specifically include PTSD?

(iii)  Is it at least as likely as not that either disorder is aggravated (permanently worsened) by a service-connected disability, to specifically include PTSD?

If the examiner determines that the Veteran does not currently have a psychiatric disorder, other than PTSD, or alcohol dependency and also has not had a chronic psychiatric disorder, other than PTSD, or alcohol dependency at any point during the pendency of this appeal, (i.e., at any time since March 2008), then he or she must reconcile this finding with the diagnoses of depression and major depressive disorder noted in the VA outpatient treatment records.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for the asserted 
disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the Remand directives, another remand will likely result.  Stegall, 11 Vet. App. at 271.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

